Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 6 is labeled as without target dose adjustment but should be with target dose adjustment according to the specification page 6 line 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 24 is objected to because of the following informalities: 
Claim 24 defines “the target dose” as “Dt”. Claim 21 from which claim 24 depends recites the target dose without Dt so claim 24 should not use Dt. 
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
Page 1 lines 15, 16, 18, and 29 refer to DVH but DVH is not defined until page 2 line 30
Page 9 lines 21, 22, 24 refer to PTV but PTV is never defined  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The limitation “a radiation delivery device” - linear accelerator (page 7 line 32 – page 8 line 16)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6, 9, 13, 14, 15, 19, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

	Claim 15 recites the limitation “the first-performed optimization loop” in line 4. There is insufficient antecedent basis for this limitation in the claim.
	Claim 20 recites the limitation “the optimized radiation treatment plan” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “a radiation delivery device” in line 3. However, it is unclear if this radiation delivery device is the same as the radiation delivery device recited in claim 12 from which claim 20 depends. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-7, 9-15, 17, 19 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to an abstract idea. 
Independent claim 1 recites the limitations computing a dose distribution in a patient represented by a planning image of the patient with regions of interest (ROIs) defined in the planning image wherein the dose distribution is to be delivered by a radiation delivery device represented by a radiation delivery device model executing a parameterized radiation treatment plan; determining weights for objective functions wherein each objective function quantifies compliance of the computed dose distribution with a corresponding objective for a ROI defined in the planning image and the weights are determined from objective function value (OFV) goals for the objective functions; and producing an optimized dose distribution by adjusting parameters of the parameterized radiation treatment plan to 
This judicial exception is not integrated into a practical application because the claim does not include any additional elements other than a computer and non-transitory storage medium. The claim does not include any additional elements that amount to significantly more than the judicial exception because there are no additional elements claimed. 

Independent claim 12 recites the limitations determining weights for objective functions from at least objective function value goals for the objective functions, wherein each objective function quantifies dose distribution compliance with a corresponding objective for a region of interest defined in a planning image of a patient; computing a dose distribution in the patient represented by the planning image wherein the dose distribution is to be delivered by a radiation delivery device represented by a radiation delivery device model executing a parameterized radiation treatment plan; and producing an optimized dose distribution by adjusting parameters of the parameterized radiation treatment plan to optimize the computed dose distribution in the patient respective to a composite objective function comprising a weighted sum of the objective functions weighted by the determined weights; wherein at least one optimization loop further includes updating the OFV goal of at least one objective function wherein the updated OFV goal is used in at least the next-performed optimization loop. All of these limitations are directed toward a judicial exception of a mathematical concept. Additionally, these limitations, under their broadest reasonable interpretation, are processes that cover performance of the limitations in the mind but for recitation of generic computer components (computer). That is, other than reciting “a computer”, nothing in the claim limitations precludes the steps from practically being performed in the mind. For example, other than the “using a computer” language, “performing a plurality of optimization loops” in the context of this claim encompasses the user manually determining weights for an objective function, computing a dose distribution, and producing an optimized dose distribution. If a claim limitation, under its broadest reasonable interpretation, covers the performance 
This judicial exception is not integrated into a practical application because the claim does not include any additional elements other than a computer. The claim does not include any additional elements that amount to significantly more than the judicial exception because there are no additional elements claimed. 
Dependent claims 13-15, 17, and 19 only incorporate further mathematical concept and data manipulation limitations that can be performed in the mind such as additional steps and terms to modify the objective function, and thus do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. 
Independent claim 21 recites the limitations computing a dose distribution in a patient represented by a planning image wherein the dose distribution is to be delivered by a radiation delivery device represented by a radiation delivery device model executing a parameterized radiation treatment plan; and producing an optimized dose distribution by adjusting parameters of the parameterized radiation treatment plan to optimize the computed dose distribution in the patient respective to a composite objective function comprising a weighted sum of objective functions including an objective function quantifying compliance with a target dose for a target region of interest (ROI) wherein the target dose is initially set to a prescription dose; wherein at least one optimization loop further includes updating the target dose based on a comparison of a metric of coverage of the target ROI and a desired coverage of the target ROI wherein the updated target dose is used in at least the next-performed optimization loop. All of these limitations are directed toward a judicial exception of a mathematical concept. Additionally, these limitations, under their broadest reasonable interpretation, are processes that cover performance of the limitations in the mind but for recitation of generic computer components (non-transitory storage medium and electronic processor). That is, other than reciting “a 
This judicial exception is not integrated into a practical application because the claim does not include any additional elements other than an electronic processor and non-transitory storage medium. The claim does not include any additional elements that amount to significantly more than the judicial exception because there are no additional elements claimed. 
Dependent claims 22-24 only incorporate further mathematical concept and data manipulation limitations that can be performed in the mind such as additional steps and terms to modify the objective function and update the treatment plan, and thus do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 9-13, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glimelius et al. (EP3108932).  
Regarding claim 1, Glimelius discloses a non-transitory storage medium storing instructions readable and executable by a computer (Paragraph 0020 – “The invention also relates to a computer program product comprising computer readable code means which, when run in a computer will cause the computer to perform the inventive method according to any of the embodiments above. The computer program product is typically stored on a carrier such as a hard disk, a memory stick or any other type of memory suitable for holding a computer program”) to perform a radiation treatment planning method (Abstract, Paragraph 0008-0009 – “The invention relates to a method of optimizing a radiotherapy plan”) comprising: 
performing a plurality of optimization loops (Paragraph 0009- steps a-g) wherein each optimization loop includes: computing a dose distribution in a patient represented by a planning image of the patient (Paragraph 0022 - “image data related to the patient”) with regions of interest (ROIs) defined in the planning image (Paragraph 0024 – “A region of interest ROI, or target 3, within the patient 1 represents the organ or other tissue that is to receive the radiotherapy”) wherein the dose distribution (Paragraph 0025 – “The dose is subsequently shaped to the target (dose distribution), that is, the region of interest, using passive devices”) is to be delivered by a radiation delivery device represented by a radiation delivery device model executing a parameterized radiation treatment plan 
determining weights for objective functions (Fig. 5, Paragraph 0039 – “As outlined in Fig. 5, the method includes in a first step S41 setting the dose optimization functions and giving them weights” The optimization functions are the objective functions) wherein each objective function quantifies compliance (Paragraph 0011 - This ensures that the resulting treatment plan will fulfill minimum quality requirements”) of the computed dose distribution with a corresponding objective for a ROI defined in the planning image (Paragraph 0022 – “image data related to the patient”) and the weights are determined from objective function value (OFV) goals for the objective functions (Fig. 5, Paragraph 0041 – “In step S44 the objective function is evaluated by comparing the current dose distribution to the dose objectives, and in step S45 it is determined if the optimization should continue. If yes, the method continues with step S46, otherwise the method ends. Preferably, the optimization continues until the dose distribution satisfies the dose objectives within a certain tolerance. This typically means that the resulting dose to the whole target will be above the minimum dose and the resulting dose to any organ at risk will be below the maximum dose for this organ”. The tolerance corresponds to the compliance of the objective functions and the dose objective are the OFV goals.);
and producing an optimized dose distribution by adjusting parameters of the parameterized radiation treatment plan to optimize the computed dose distribution in the patient (Paragraph 0043 – “In step S47 at least one of the variable values (parameters) is varied to produce a modified value set. The resulting dose distribution is computed for the modified set of variable values and the objective function is evaluated with respect to this new dose, i.e. a repetition of step S43 and S44. As mentioned above, normally steps S43 - S47 are repeated a number of times, until it is determined in step S46 that the current resulting dose distribution matches the dose objective within a specified tolerance.”) respective to a composite objective function comprising a weighted sum of the objective functions weighted by the determined weights for the objective functions (Paragraph 0039 – “As outlined in Fig. 5, the method includes in a first step S41 setting the dose optimization functions and giving them weights, usually including a minimum and maximum dose in the target and a maximum dose in one or more critical risk organs. The combination of the weighted dose optimization functions results in the objective function, which is used to evaluate the dose distribution.” The combination of weighted optimization functions that make up the objective function is the composite objective function.); 
wherein at least one optimization loop further includes updating at least one OFV goal wherein the updated at least one OFV goal is used in at least the next-performed optimization loop (Paragraph 0043 – “In step S47 at least one of the variable values (parameters) is varied to produce a modified value set. The resulting dose distribution is computed for the modified set of variable values and the objective function is evaluated with respect to this new dose, i.e. a repetition of step S43 and S44. As mentioned above, normally steps S43 - S47 are repeated a number of times, until it is determined in step S46 that the current resulting dose distribution matches the dose objective within a specified tolerance.” The modified value set is the updated OFV goal and it is used for the next steps if repeated until the OFV goals are met.);
and storing, in a non-transitory radiation therapy plans storage (Paragraph 0020 – “computer program product”), an optimized radiation treatment plan comprising the parameterized radiation treatment plan with the adjusted parameters corresponding to the optimized dose distribution produced by the last-performed optimization loop of the plurality of optimization loops (“Paragraph 0056 – “A treatment plan, one or more value sets (adjusted parameters) and one or more objective functions are found in the data memory 54, as well as the tolerance level used in step S45 above. The data in the data memory may be generated in the computer 51, entered by means of the user input means or received from another storage means, in any way known in the art.” The computer program product stores the data from the optimization loops so that the treatment plan can be executed.)
the non-transitory storage medium of claim 1 wherein the updating comprises automatically updating (Paragraph 0011 – “This enables automatic optimization of the passive devices, reducing the amount of manual editing needed to create the treatment plan.”) the at least one OFV goal based on the OFVs of the objective functions for the optimized dose distribution produced by the optimization loop (Paragraph 0043 – “In step S47 at least one of the variable values (parameters) is varied to produce a modified value set. The resulting dose distribution is computed for the modified set of variable values and the objective function is evaluated with respect to this new dose, i.e. a repetition of step S43 and S44. As mentioned above, normally steps S43 - S47 are repeated a number of times, until it is determined in step S46 that the current resulting dose distribution matches the dose objective within a specified tolerance.” These steps comprise updating the objective function based on OFV goals in the optimization loops).
Regarding claim 4, Glimelius further discloses the non-transitory storage medium of claim 1 wherein the ROIs defined in the planning image of the patient (Paragraph 0022 – “computer system comprising a data memory with image data related to the patient”) include at least one target ROI to be irradiated and at least one organ-at-risk (OAR) ROI to be at least partly spared irradiation, and wherein: (Fig. 2, Paragraph 0028 – “Such an example can be seen in Fig. 2, which shows, schematically, a patient 21 comprising a target ROI 23 where part of the target 23 is blocked by a critical organ 24, which is to receive no radiation. The beam must be shaped such that no radiation reaches the critical organ 24 yet the whole target 23 should be treated. To be able to reach the whole target 23 without harming the critical organ 24”)
for a first-performed optimization loop (Paragraph 0009 – steps a-f) the composite objective function comprises a weighted sum of only the objective functions (Paragraph 0043 – “The combination of the weighted dose optimization functions results in the objective function, which is used to evaluate the dose distribution.”) that quantify compliance (Paragraph 0041 – “In step S44 the with a corresponding objective for a target ROI (Fig. 5, Paragraph 0039 – “As outlined in Fig. 5, the method includes in a first step S41 setting the dose optimization functions and giving them weights, usually including a minimum and maximum dose in the target.” The minimum and maximum dose in the target are objectives for the target ROI.);
for the optimization loops performed after the first-performed optimization loop (Paragraph 0043 – “As mentioned above, normally steps S43 - S47 are repeated a number of times, until it is determined in step S46 that the current resulting dose distribution matches the dose objective within a specified tolerance.” The steps repeated after the first time are the optimization loops performed after the first-performed optimization loop.), the composite objective function comprises a weighted sum of the objective functions (Paragraph 0043 – “The combination of the weighted dose optimization functions results in the objective function, which is used to evaluate the dose distribution.”) that quantify compliance  (Paragraph 0041 – “Preferably, the optimization continues until the dose distribution satisfies the dose objectives within a certain tolerance.”) with a corresponding objective for a target ROI and the objective functions that quantify compliance with a corresponding objective for an OAR ROI (Paragraph 0039 – “As outlined in Fig. 5, the method includes in a first step S41 setting the dose optimization functions and giving them weights, usually including a minimum and maximum dose in the target and a maximum dose in one or more critical risk organs.” The minimum and maximum dose in the target are the target ROI objectives and the maximum dose in the critical risk organ is the OAR ROI objective.) ; and
the first-performed optimization loop further includes automatically updating (Paragraph 0011 – “This enables automatic optimization of the passive devices, reducing the amount of manual editing needed to create the treatment plan.”) the OFV goals based on the value of the composite objective function (Paragraph 0043 – “The combination of the weighted dose optimization functions results in the objective function, which is used to evaluate the dose distribution.”) for the optimized dose distribution produced by the first-performed optimization loop, the updated OFV goals being used in at least the second-performed optimization loop (Paragraph 0043 – “In step S47 at least one of the variable values (parameters) is varied to produce a modified value set. The resulting dose distribution is computed for the modified set of variable values and the objective function is evaluated with respect to this new dose, i.e. a repetition of step S43 and S44. As mentioned above, normally steps S43 - S47 are repeated a number of times, until it is determined in step S46 that the current resulting dose distribution matches the dose objective within a specified tolerance.”
Regarding claim 9, Glimelius further discloses the non-transitory storage medium of claim 1 wherein at least one optimization loop further includes reformulating or adjusting at least one objective function based on the OFV goal for the objective function and the OFV of the objective function for the optimized dose distribution produced by the optimization loop (Paragraph 0009 –“steps c-f : c. determining a dose distribution resulting from the current value set, d. evaluating the dose distribution with respect to the dose objectives, e. determining if the objective function should be evaluated for another value set and if so, performing step f, otherwise jumping to step g, f. modifying at least one initial value in the initial value set to create a modified value set, and defining the modified value set as the current value set before returning to step c,”).
Regarding claim 10, Glimelius further discloses the non-transitory storage medium of claim 9 wherein the objective functions include at least two of: a minimum dose (Min Dose) objective function that quantifies compliance with a minimum dose objective for a ROI (Paragraph 0039 – a maximum dose (Max Dose) objective function that quantifies compliance with a maximum dose objective for a ROI (Paragraph 0039 – “maximum dose in the target”); and  a maximum dose to a given volume (Max DVH) objective function that quantifies compliance with a maximum dose objective for a given fraction of the volume of an ROI. (Paragraph 0039 – “a maximum dose in one or more critical risk organs” In this case, the critical risk organ is the volume that receives a maximum dose (Max DVH).) (Fig. 5, Paragraph 0039 – “As outlined in Fig. 5, the method includes in a first step S41 setting the dose optimization functions and giving them weights, usually including a minimum (Min dose) and maximum dose in the target (Max dose) and a maximum dose in one or more critical risk organs (Max DVH). The combination of the weighted dose optimization functions results in the objective function, which is used to evaluate the dose distribution.” The Min and Max doses as well as the Max DVH are all objective functions that receive weights.)
Regarding claim 11, Glimelius further discloses the non-transitory storage medium of claim 10 wherein the parameters of the parameterized radiation treatment plan include at least one of: multi-leaf collimator settings; beamlet weights (Paragraph 0009 – “The invention relates to a method of optimizing a radiotherapy plan for ion therapy where an ion beam is shaped by means of passive devices including at least one of the following:, energy adapting means for adapting the beam energy for changing the maximum range of the beam.”, Paragraph 0028 – “The beam must be shaped such that no radiation reaches the critical organ 24 yet the whole target 23 should be treated.” Adapting the beam energies to change the maximum range of the beam comprises altering beamlet weights and the shape of each beam also corresponds to a beamlet weight.). 
Regarding claim 12, Glimelius discloses a radiation treatment planning method (Abstract, Paragraph 0008-0009 – “The invention relates to a method of optimizing a radiotherapy plan”) comprising: using a computer (Paragraph 0022 – “computer system”), performing a plurality of optimization loops wherein each optimization loop (Paragraph 0009 – steps a-f, Paragraph 0043 – “- In includes:
determining weights for objective functions from at least objective function value goals for the objective functions (Fig. 5, Paragraph 0039 – “As outlined in Fig. 5, the method includes in a first step S41 setting the dose optimization functions and giving them weights” The optimization functions are the objective functions and each function is a OFV goal that is assigned a weight.), wherein each objective function quantifies dose distribution compliance (Paragraph 0011 - This ensures that the resulting treatment plan will fulfill minimum quality requirements”)  with a corresponding objective for a region of interest (Paragraph 0024 – “A region of interest ROI, or target 3, within the patient 1 represents the organ or other tissue that is to receive the radiotherapy.”) defined in a planning image of a patient (Paragraph 0022 – “image data related to the patient”);
computing a dose distribution in a patient represented by a planning image of the patient (Paragraph 0022 - “image data related to the patient”) with regions of interest (ROIs) defined in the planning image (Paragraph 0025 – “A region of interest ROI, or target 3, within the patient 1 represents the organ or other tissue that is to receive the radiotherapy”) wherein the dose distribution (Paragraph 0025 – “The dose is subsequently shaped to the target (dose distribution), that is, the region of interest, using passive devices”) is to be delivered by a radiation delivery device represented by a radiation delivery device model executing a parameterized radiation treatment plan (Paragraph 0025 – “A radiation source 5 provides an ion beam 7 (radiation delivery device) having a sufficient energy to achieve the desired maximum range, typically reaching to the distal target 3 edge”);
and producing an optimized dose distribution by adjusting parameters of the parameterized radiation treatment plan to optimize the computed dose distribution in the patient (Paragraph 0043 – respective to a composite objective function comprising a weighted sum of the objective functions weighted by the determined weights (Paragraph 0039 – “As outlined in Fig. 5, the method includes in a first step S41 setting the dose optimization functions and giving them weights, usually including a minimum and maximum dose in the target and a maximum dose in one or more critical risk organs. The combination of the weighted dose optimization functions results in the objective function, which is used to evaluate the dose distribution.” The combination of weighted optimization functions that make up the objective function is the composite objective function.); 
wherein at least one optimization loop further includes updating at least one OFV goal wherein the updated at least one OFV goal is used in at least the next-performed optimization loop (Paragraph 0043 – “In step S47 at least one of the variable values (parameters) is varied to produce a modified value set. The resulting dose distribution is computed for the modified set of variable values and the objective function is evaluated with respect to this new dose, i.e. a repetition of step S43 and S44. As mentioned above, normally steps S43 - S47 are repeated a number of times, until it is determined in step S46 that the current resulting dose distribution matches the dose objective within a specified tolerance.” The modified value set is the updated OFV goal and it is used for the next steps if repeated until the OFV goals are met.)
Regarding claim 13, Glimelius discloses the radiation treatment planning method of claim 12 wherein the updating of the OFV goal of at least one objective function comprises automatically updating (Paragraph 0011 – “This enables automatic optimization of the passive devices, reducing the the OFV goal based on the OFVs of the objective functions for the optimized dose distribution produced by the optimization loop (Paragraph 0043 – “In step S47 at least one of the variable values (parameters) is varied to produce a modified value set. The resulting dose distribution is computed for the modified set of variable values and the objective function is evaluated with respect to this new dose, i.e. a repetition of step S43 and S44. As mentioned above, normally steps S43 - S47 are repeated a number of times, until it is determined in step S46 that the current resulting dose distribution matches the dose objective within a specified tolerance.” These steps comprise updating the objective function based on OFV goals (dose objectives) in the optimization loops).
Regarding claim 15, Glimelius discloses the radiation treatment planning method of claim 12 wherein the ROIs defined in the planning image of the patient (Paragraph 0022 – “image data related to the patient”) include at least one target ROI to be irradiated and at least one organ-at-risk (OAR) ROI to be at least partly spared irradiation (Fig. 2, Paragraph 0028 –“Such an example can be seen in Fig. 2, which shows, schematically, a patient 21 comprising a target ROI 23 where part of the target 23 is blocked by a critical organ 24, which is to receive no radiation. The beam must be shaped such that no radiation reaches the critical organ 24 yet the whole target 23 should be treated. To be able to reach the whole target 23 without harming the critical organ 24”), and wherein:
for a first-performed optimization loop (Paragraph 0009 – steps a-f) the composite objective function comprises a weighted sum of only the objective functions (Paragraph 0043 – “The combination of the weighted dose optimization functions results in the objective function, which is used to evaluate the dose distribution.”) that quantify compliance (Paragraph 0041 – “In step S44 the objective function is evaluated by comparing the current dose distribution to the dose objectives, and in step S45 it is determined if the optimization should continue. If yes, the method continues with step S46, otherwise the method ends. Preferably, the optimization continues until the dose distribution with a corresponding objective for a target ROI (Fig. 5, Paragraph 0039 – “As outlined in Fig. 5, the method includes in a first step S41 setting the dose optimization functions and giving them weights, usually including a minimum and maximum dose in the target.” The minimum and maximum dose in the target are objectives for the target ROI.);
for the optimization loops performed after the first-performed optimization loop (Paragraph 0043 – “As mentioned above, normally steps S43 - S47 are repeated a number of times, until it is determined in step S46 that the current resulting dose distribution matches the dose objective within a specified tolerance.” The steps repeated after the first time are the optimization loops performed after the first-performed optimization loop.), the composite objective function comprises a weighted sum of the objective functions (Paragraph 0043 – “The combination of the weighted dose optimization functions results in the objective function, which is used to evaluate the dose distribution.”) that quantify compliance  (Paragraph 0041 – “Preferably, the optimization continues until the dose distribution satisfies the dose objectives within a certain tolerance.”) with a corresponding objective for a target ROI and the objective functions that quantify compliance with a corresponding objective for an OAR ROI (Paragraph 0039 – “As outlined in Fig. 5, the method includes in a first step S41 setting the dose optimization functions and giving them weights, usually including a minimum and maximum dose in the target and a maximum dose in one or more critical risk organs.” The minimum and maximum dose in the target are the target ROI objectives and the maximum dose in the critical risk organ is the OAR ROI objective.) ; and
the first-performed optimization loop further includes automatically updating (Paragraph 0011 – “This enables automatic optimization of the passive devices, reducing the amount of manual editing needed to create the treatment plan.”) the OFV goals based on the value of the composite objective function (Paragraph 0043 – “The combination of the weighted dose optimization functions results in the for the optimized dose distribution produced by the first-performed optimization loop, the updated OFV goals being used in at least the second-performed optimization loop (Paragraph 0043 – “In step S47 at least one of the variable values (parameters) is varied to produce a modified value set. The resulting dose distribution is computed for the modified set of variable values and the objective function is evaluated with respect to this new dose, i.e. a repetition of step S43 and S44. As mentioned above, normally steps S43 - S47 are repeated a number of times, until it is determined in step S46 that the current resulting dose distribution matches the dose objective within a specified tolerance.” Therefore, since the steps (loops) are repeated using the modified parameters, the second-performed optimization loop uses the updated OFV goals.)
Regarding claim 20, Glimelius discloses a radiation treatment delivery method (Abstract, Paragraph 0008-0009 – “The invention relates to a method of optimizing a radiotherapy plan”) including: performing the radiation treatment planning method of claim 12 (see the above rejection for claim 12); and operating a radiation delivery device to execute the optimized radiation treatment plan (Paragraph 0025 – “A radiation source 5 provides an ion beam 7 (radiation delivery device) having a sufficient energy to achieve the desired maximum range, typically reaching to the distal target 3 edge.” Since the invention is directed toward a method of optimizing a radiotherapy treatment plan, the radiation delivery device in paragraph 0025 executes this method.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Glimelius in view of Kuusela et al. (US20190030367)
Regarding claim 3, Glimelius discloses the non-transitory storage medium of claim 2 and the automatic updating of at least one OFV goal as discussed above. However, Glimelius fails to disclose scaling the OFV goal by a multiplier that is functionally dependent on the OFV of the corresponding objective function for the optimized dose distribution produced by the optimization loop.
Kuusela discloses scaling the OFV goal by a multiplier that is functionally dependent on the OFV of the corresponding objective function for the optimized dose distribution produced by the optimization loop (Paragraph 0027 –“In a traditional IMRT optimization process the planner may associate a desired goal value for each of the quality metrics (qi) and define a relative priority (i.e., a weighting) (wi) for each of these objectives. The optimization task can then be formulated, for example, by writing a quadratic cost function C=sum(wi (Qi− qi)2). The desired plan can then be automatically generated by minimizing the cost function C.” In this case, the cost function C is OFV goal and wi is the multiplier that updates this function in order to minimize the cost function which produces a greater i)/greater multiplier value). 
Glimelius and Kuusela are considered to be analogous of the claimed invention because they disclose methods of optimizing radiation treatment plans using objective functions and different objectives/goals for the function which the claimed invention also discloses. Glimelius discloses several optimization steps that constitute an optimization loop to determine a proper objective function for a treatment plan. The resulting objective function from the loops is compared to the goals of the objective function and altered if goals are not met. Kuusela discloses cost functions which correspond to the different objectives that make up the objective function and weights these cost functions based on their priority so that an objective of high priority will have a higher cost function within the objective function. Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify Glimelius to include a multiplier to scale OFV goals as taught by Kuusela in order to include objectives of higher priority a greater weight to ensure that the highest priority objectives are met for the radiation treatment plan. 
Claims 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Glimelius in view of Zhang et al. (US20160023018)
Regarding claim 6, Glimelius discloses the non-transitory storage medium of claim 1 and determining the weights for each objective function in each optimization loop as discussed above. However, Glimelius fails to disclose scaling a current weight for each objective function by a scaling factor functionally dependent on a ratio of the OFV goal for the objective function and the OFV of the objective function for the computed dose distribution prior to the optimization loop adjusting the parameters of the parameterized radiation treatment plan.
Zhang discloses scaling a current weight for each objective function by a scaling factor functionally dependent on a ratio of the OFV goal for the objective function and the OFV of the objective function for the computed dose distribution prior to the optimization loop adjusting the parameters of the parameterized radiation treatment plan (Paragraph 0067 – “The objective function can be expressed as: αOAR•fj•xj+αNORMAL•yj where αOAR (1) and αNORMAL are respective constants for the OAR voxels and the normal tissue voxels. For example, a clinical planner could choose αOAR =10 and αNORMAL =2 based on their experience to generate radiotherapy plans. If more than one type of OAR is positioned within the volume 124, equation (1) includes a αOAR term for each type of OAR, where the αOAR constant is scaled, depending on the type of OAR. In an example embodiment, if the OAR has a higher priority of sparing, then the αOAR constant has a greater value, to enhance the minimization of the computed dose for that OAR.” 
In this equation, αOAR and αNORMAL are the scaling factors used within the optimization process (optimization loop). These factors (constants) are preset values that that correspond to the goals of the objective function values such as sparing of an organ at risk in the case of αOAR. Therefore, if the OFV goal to spare an organ at risk is of high priority, this scaling factor will be higher. Since this factor is also used to enhance the minimization of the computed dose for the OFV of sparing an organ at risk, the factor is dependent on both the OFV goal of the function and the OFV of the objective function for the computed dose distribution. These factors can be determined before the radiation treatment plan is executed and before the optimization process because the organs at risk will be known prior to radiation so the scaling happens prior to the optimization loop adjusting the parameters of the parameterized radiation treatment plan. 
Glimelius and Zhang are considered to be analogous of the claimed invention because they both disclose methods of optimizing radiation treatment plans using objective functions with different goals and objective which the claimed invention also discloses. Glimelius discloses several optimization steps that constitute an optimization loop to determine a proper objective function for a treatment plan. The 
Regarding claim 14, Glimelius discloses the radiation treatment planning method of claim 12 and updating of the OFV goal of at least one objective as discussed above. However, Glimelius fails to disclose scaling the OFV goal by a scaling factor functionally dependent on a ratio of the OFV goal and the OFV of the objective function for the optimized dose distribution produced by the optimization loop.
Zhang discloses scaling the OFV goal by a scaling factor functionally dependent on a ratio of the OFV goal and the OFV of the objective function for the optimized dose distribution produced by the optimization loop (Fig. 5, Paragraph 0067 – “The objective function can be expressed as: αOAR•fj•xj+αNORMAL•yj where αOAR (1) and αNORMAL are respective constants for the OAR voxels and the normal tissue voxels. For example, a clinical planner could choose αOAR =10 and αNORMAL =2 based on their experience to generate radiotherapy plans. If more than one type of OAR is positioned within the volume 124, equation (1) includes a αOAR term for each type of OAR, where the αOAR constant is scaled, depending on the type of OAR. In an example embodiment, if the OAR has a higher priority of sparing, then the αOAR constant has a greater value, to enhance the minimization of the computed dose for that OAR.”
In this equation, αOAR and αNORMAL are the scaling factors used within the optimization process (optimization loop). These factors (constants) are values that that correspond to the goals of the objective function values such as sparing of an organ at risk in the case of αOAR. 
Glimelius and Zhang are considered to be analogous of the claimed invention because they both disclose methods of optimizing radiation treatment plans using objective functions with different goals and objective which the claimed invention also discloses. Glimelius discloses several optimization steps that constitute an optimization loop to determine a proper objective function for a treatment plan. The resulting objective function from the loops is compared to the goals of the objective function and altered if goals are not met. Zhang discloses scaling the objective function by constants based on the goals of the objective function and radiotherapy treatment plan such as sparing critical organs. Therefore, it would have been obvious to one skilled in the art at the time of the claimed invention to modify Glimelius to include scaling the objective function by a scaling factor dependent on OFV goals and the OFV of the objective function for the computed dose as taught by Zhang in order to enhance certain goals such as sparing critical organs at risk (Paragraph 0067). 
the radiation treatment planning method of claim 12 and determining weights for the objective functions in each optimization loop as discussed above. However, Glimelius fails to disclose scaling a current weight for each objective function by a scaling factor functionally dependent on a ratio of the OFV goal for the objective function and the OFV of the objective function for the computed dose distribution prior to the optimization loop adjusting the parameters of the parameterized radiation treatment plan.
Zhang discloses scaling a current weight for each objective function by a scaling factor functionally dependent on a ratio of the OFV goal for the objective function and the OFV of the objective function for the computed dose distribution prior to the optimization loop adjusting the parameters of the parameterized radiation treatment plan (Paragraph 0067 – “The objective function can be expressed as: αOAR•fj•xj+αNORMAL•yj where αOAR (1) and αNORMAL are respective constants for the OAR voxels and the normal tissue voxels. For example, a clinical planner could choose αOAR =10 and αNORMAL =2 based on their experience to generate radiotherapy plans. If more than one type of OAR is positioned within the volume 124, equation (1) includes a αOAR term for each type of OAR, where the αOAR constant is scaled, depending on the type of OAR. In an example embodiment, if the OAR has a higher priority of sparing, then the αOAR constant has a greater value, to enhance the minimization of the computed dose for that OAR.” 
In this equation, αOAR and αNORMAL are the scaling factors used within the optimization process (optimization loop). These factors (constants) are preset values that that correspond to the goals of the objective function values such as sparing of an organ at risk in the case of αOAR. Therefore, if the OFV goal to spare an organ at risk is of high priority, this scaling factor will be higher. Since this factor is also used to enhance the minimization of the computed dose for the OFV of sparing an organ at risk, the factor is dependent on both the OFV goal of the function and the OFV of the objective function for the computed dose distribution. 
Glimelius and Zhang are considered to be analogous of the claimed invention because they both disclose methods of optimizing radiation treatment plans using objective functions with different goals and objective which the claimed invention also discloses. Glimelius discloses several optimization steps that constitute an optimization loop to determine a proper objective function for a treatment plan. The resulting objective function from the loops is compared to the goals of the objective function and altered if goals are not met. Zhang discloses scaling the objective function by constants based on the goals of the objective function and radiotherapy treatment plan such as sparing critical organs. Therefore, it would have been obvious to one skilled in the art at the time of the claimed invention to modify Glimelius to include scaling the objective function by a scaling factor dependent on OFV goals and the OFV of the objective function for the computed dose as taught by Zhang in order to enhance certain goals such as sparing critical organs at risk (Paragraph 0067). 
Claims 7, 17, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Glimelius in view of Owens et al. (US20180369611)
Regarding claim 7, Glimelius discloses the non-transitory storage medium of claim 1 wherein at least one objective function quantifies compliance of the computed dose distribution with a prescription dose (Paragraph 0039 – “As outlined in Fig. 5, the method includes in a first step S41 setting the dose optimization functions and giving them weights, usually including a minimum and maximum dose in the target and a maximum dose in one or more critical risk organs. The combination of the weighted dose optimization functions results in the objective function, which is used to evaluate the dose distribution.”, Paragraph 0041 – “In step S44 the objective function is evaluated by comparing the   for a target ROI (Paragraph 0024 – “A region of interest ROI, or target 3, within the patient 1 represents the organ or other tissue that is to receive the radiotherapy.”
Step S44 evaluates the current dose distribution (prescribed dose) versus the dose objectives (computed dose distribution) until a certain tolerance (compliance) is achieved.
However, Glimelius fails to disclose at least one optimization loop further includes determining a metric of coverage of the target ROI and adjusting the objective function quantifying compliance with the prescription dose for the target ROI based on a comparison of the determined a metric of coverage of the target ROI and a desired coverage of the target ROI ; wherein the metric of coverage of the target ROI is a prescription percentage at a specified volume coverage of the target ROI and the adjusting includes increasing a target dose of the objective function quantifying compliance with the prescription dose for the target ROI if the determined prescription percentage at the specified volume coverage of the target ROI is less than the desired prescription percentage at the specified volume coverage of the target ROI. 
Owens discloses at least one optimization loop (Fig. 2A steps 210, 212, 214, and 216) further includes determining a metric of coverage of the target ROI and adjusting the objective function quantifying compliance with the prescription dose for the target ROI based on a comparison of the determined a metric of coverage of the target ROI and a desired coverage of the target ROI; wherein the metric of coverage of the target ROI is a prescription percentage at a specified volume coverage of the target ROI and the adjusting includes increasing a target dose of the objective function quantifying compliance with the prescription dose for the target ROI if the determined prescription percentage at the specified volume coverage of the target ROI is less than the desired prescription percentage at the specified volume coverage of the target ROI (Paragraph 0054 – “For example, if the target coverage is below the 94% tolerance point but above 90%, and the MMD valued to a near-field OAR is within objectives, the system may generate a notification indicating “FAIL WITH RECOMMENDATION”. The recommendation may be to adapt the treatment plan to provide a dose escalation to increase coverage as long as the near-field OAR does not violate its MMD constraint. For example, if the target coverage is 93% with a MMD value to OAR of 1300 cGy, the system may generate a notification indicating “FAIL WITH RECOMMENDATION”. The recommendation may be to adapt the treatment plan to provide a uniform dose escalation to the target region to achieve an updated target coverage of 95% and 1450 cGy.”)
In the case of Owens, the metric of coverage of the target ROI is the target coverage. The determined prescription percentage is when the target coverage is 93%, for example as mentioned, and the desired prescription percentage is 95%. Since 93% is less than the desired 95%, the treatment plan increases the target dose of the objective function from 1300 cGy to 1450 cGy (provides a uniform dose escalation) in order to increase the target coverage closer to the desired prescription percentage. 
Glimelius and Owens are considered to be analogous of the claimed invention because they all disclose methods of treatment planning for radiation therapies. Glimelius discloses several optimization steps that constitute an optimization loop to determine a proper objective function for a treatment plan. The resulting objective function from the loops is compared to the goals of the objective function and altered if goals are not met. Owens discloses a radiation treatment planning method with dose and coverage objectives. If the objectives are not met, the treatment plan is updated or adapted based on desired function goals. Therefore, it would have been obvious for one skilled in the art at the time of the 
Regarding claim 17, Glimelius discloses the radiation treatment planning method of claim 12 (as discussed above) wherein at least one objective function quantifies compliance of the computed dose distribution with a prescription dose (Paragraph 0039 – “As outlined in Fig. 5, the method includes in a first step S41 setting the dose optimization functions and giving them weights, usually including a minimum and maximum dose in the target and a maximum dose in one or more critical risk organs. The combination of the weighted dose optimization functions results in the objective function, which is used to evaluate the dose distribution.”, Paragraph 0041 – “In step S44 the objective function is evaluated by comparing the current dose distribution to the dose objectives, and in step S45 it is determined if the optimization should continue. If yes, the method continues with step S46, otherwise the method ends. Preferably, the optimization continues until the dose distribution satisfies the dose objectives within a certain tolerance. This typically means that the resulting dose to the whole target will be above the minimum dose and the resulting dose to any organ at risk will be below the maximum dose for this organ.”)  for a target ROI (Paragraph 0024 – “A region of interest ROI, or target 3, within the patient 1 represents the organ or other tissue that is to receive the radiotherapy.” Glimelius further discloses the objective function that quantifies compliance of the computed dose distribution with the prescription dose for the target ROI penalizes deviation from a target dose in the target ROI wherein the target dose is initially set equal to the prescription dose (Fig. 5, Paragraphs 0040-0041 – “In step S42 an initial set of values for the optimization variables are set and in step S43 the initial resulting dose distribution for this initial set of values is determined. The possible optimization variables for the different devices 
In this case, since the initial set of values includes the dose objectives such as the minimum dose for a target so the target dose (dose objective) is set as the prescription dose which is one of the initial values determined. Then the dose distribution based on the prescription dose (initial dose value) is determined. If this deviates from the dose objective so that the desired tolerance (compliance) is not met, the treatment plan is penalized by repeating the optimization steps until the objectives are satisfied and deemed adequate for the treatment plan. 
However, Glimelius fails to discloses at least one optimization loop further includes determining a prescription percentage at a specified volume coverage of the target ROI and adjusting the objective function quantifying compliance with the prescription dose for the target ROI 7based on a comparison of the determined prescription percentage and a desired prescription percentage at the specified volume coverage of the target ROI; and the adjusting increases the target dose if the determined prescription percentage is lower than a desired prescription percentage at the specified volume coverage of the target ROI.
Owens discloses at least one optimization loop (Fig. 2A steps 210, 212, 214, and 216) includes determining a prescription percentage at a specified volume coverage of the target ROI and adjusting the objective function quantifying compliance with the prescription dose for the target ROI 7based on a comparison of the determined prescription percentage and a desired prescription percentage at the specified volume coverage of the target ROI; and the adjusting increases the target dose if the determined prescription percentage is lower than a desired prescription percentage at the specified volume coverage of the target ROI. (Paragraph 0054 – “For example, if the target coverage is below the 94% tolerance point but above 90%, and the MMD valued to a near-field OAR is within objectives, the system may generate a notification indicating “FAIL WITH RECOMMENDATION”. The recommendation may be to adapt the treatment plan to provide a dose escalation to increase coverage as long as the near-field OAR does not violate its MMD constraint. For example, if the target coverage is 93% with a MMD value to OAR of 1300 cGy, the system may generate a notification indicating “FAIL WITH RECOMMENDATION”. The recommendation may be to adapt the treatment plan to provide a uniform dose escalation to the target region to achieve an updated target coverage of 95% and 1450 cGy.”)
In the case of Owens, the prescription percentage at a specified volume coverage of the target ROI is the target coverage. The determined prescription percentage is when the target coverage is 93%, for example as mentioned, and the desired prescription percentage is 95%. Since 93% is less than the desired 95%, the treatment plan increases the target dose of the objective function from 1300 cGy to 1450 cGy (provides a uniform dose escalation) in order to increase the target coverage closer to the desired prescription percentage. 
Glimelius and Owens are considered to be analogous of the claimed invention because they all disclose methods of treatment planning for radiation therapies. Glimelius discloses several optimization steps that constitute an optimization loop to determine a proper objective function for a treatment plan. The resulting objective function from the loops is compared to the goals of the objective function and altered if goals are not met. Owens discloses a radiation treatment planning method with dose and coverage objectives. If the objectives are not met, the treatment plan is updated or adapted based on desired function goals. Therefore, it would have been obvious for one skilled in the art at the time of the claimed invention to modify Glimelius to include determining a prescription percentage at a specified 
Regarding claim 21, Glimelius discloses a radiation treatment planning device comprising: an electronic processor (Paragraph 0059 – “Fig. 6 is a schematic representation of a computer system in which the inventive method may be performed. A computer 51 comprises a processor 53, a data memory 54 and a program memory 55.”) 
and a non-transitory storage medium storing instructions readable and executable by the electronic processor (Paragraph 0058 – processor, Paragraph 0020 – “The invention also relates to a computer program product comprising computer readable code means which, when run in a computer will cause the computer to perform the inventive method according to any of the embodiments above. The computer program product is typically stored on a carrier such as a hard disk, a memory stick or any other type of memory suitable for holding a computer program”) to perform a radiation treatment planning method (Abstract, Paragraph 0008-0009 – “The invention relates to a method of optimizing a radiotherapy plan”) comprising performing a plurality of optimization loops (Paragraph 0009 – steps a-g) wherein each optimization loop includes:
computing a dose distribution in a patient represented by a planning image of the patient (Paragraph 0022 - “image data related to the patient”) with regions of interest (ROIs) defined in the planning image (Paragraph 0025 – “A region of interest ROI, or target 3, within the patient 1 represents the organ or other tissue that is to receive the radiotherapy”) wherein the dose distribution (Paragraph 0025 – “The dose is subsequently shaped to the target (dose distribution), that is, the region of interest, using passive devices”) is to be delivered by a radiation delivery device represented by a radiation delivery device model executing a parameterized radiation treatment plan (Paragraph 0025 – “A 
producing an optimized dose distribution by adjusting parameters of the parameterized radiation treatment plan to optimize the computed dose distribution in the patient (Paragraph 0043 – “In step S47 at least one of the variable values (parameters) is varied to produce a modified value set. The resulting dose distribution is computed for the modified set of variable values and the objective function is evaluated with respect to this new dose, i.e. a repetition of step S43 and S44. As mentioned above, normally steps S43 - S47 are repeated a number of times, until it is determined in step S46 that the current resulting dose distribution matches the dose objective within a specified tolerance.”)  respective to a composite objective function comprising a weighted sum of objective functions (Paragraph 0039 – “As outlined in Fig. 5, the method includes in a first step S41 setting the dose optimization functions and giving them weights, usually including a minimum and maximum dose in the target and a maximum dose in one or more critical risk organs. The combination of the weighted dose optimization functions results in the objective function, which is used to evaluate the dose distribution.” The combination of weighted optimization functions that make up the objective function is the composite objective function.) including an objective function quantifying compliance (Paragraph 0041 – “In step S44 the objective function is evaluated by comparing the current dose distribution to the dose objectives, and in step S45 it is determined if the optimization should continue. If yes, the method continues with step S46, otherwise the method ends. Preferably, the optimization continues until the dose distribution satisfies the dose objectives within a certain tolerance.” The certain tolerance is the compliance.) with a target dose for a target region of interest (ROI) (Paragraph 0024 – “A region of interest ROI, or target 3, within the patient 1 represents the organ or other tissue that is to receive the radiotherapy.”) wherein the target dose is initially set to a prescription dose (Paragraph 0009 – “step a. defining an objective function comprising at least one dose objective related to a dose to be delivered to 
However, Glimelius fails to disclose wherein at least one optimization loop further includes updating the target dose based on a comparison of a metric of coverage of the target ROI and a desired coverage of the target ROI wherein the updated target dose is used in at least the next-performed optimization loop.
Owens discloses at least one optimization loop includes updating the target dose based on a comparison of a metric of coverage of the target ROI and a desired coverage of the target ROI wherein the updated target dose is used in at least the next-performed optimization loop. (Paragraph 0054 – “For example, if the target coverage is below the 94% tolerance point but above 90%, and the MMD valued to a near-field OAR is within objectives, the system may generate a notification indicating “FAIL WITH RECOMMENDATION”. The recommendation may be to adapt the treatment plan to provide a dose escalation to increase coverage as long as the near-field OAR does not violate its MMD constraint. For example, if the target coverage is 93% with a MMD value to OAR of 1300 cGy, the system may generate a notification indicating “FAIL WITH RECOMMENDATION”. The recommendation may be to adapt the treatment plan to provide a uniform dose escalation to the target region to achieve an updated target coverage of 95% and 1450 cGy.”)
In the case of Owens, the metric of coverage of the target ROI is the target coverage. The determined prescription percentage is when the target coverage is 93%, for example as mentioned, and the desired prescription percentage is 95%. Since 93% is less than the desired 95%, the treatment plan increases the target dose of the objective function from 
Glimelius and Owens are considered to be analogous of the claimed invention because they all disclose methods of treatment planning for radiation therapies. Glimelius discloses several optimization steps that constitute an optimization loop to determine a proper objective function for a treatment plan. The resulting objective function from the loops is compared to the goals of the objective function and altered if goals are not met. Owens discloses a radiation treatment planning method with dose and coverage objectives. If the objectives are not met, the treatment plan is updated or adapted based on desired function goals. Therefore, it would have been obvious for one skilled in the art at the time of the claimed invention to modify Glimelius to include an optimization loop updating the target dose based on a comparison of the determined and desired metric of coverage taught by Owens in order to maintain the desired coverage of a target volume so that the target is adequately irradiated. 
Regarding claim 22, Glimelius and Owens disclose the radiation treatment planning device of claim 21. Glimelius fails to disclose the metric of coverage is a prescription percentage at a specified volume coverage of the target.  
Owens further discloses the metric of coverage is a prescription percentage at a specified volume coverage of the target (Paragraph 0051 – “For example, a clinician and/or radiation therapy system may specify that in order for radiation to be delivered according to a prescribed treatment plan, the target region coverage must be at least 95% coverage with a 1% tolerance during the prescription of radiation (meaning 94% coverage is acceptable but needs review and requires clinician evaluation and approval). Biological and/or physiological data from a PET prescan acquired at the start of a treatment 
Regarding claim 23, Glimelius and Owens disclose the radiation treatment planning device of claim 22 as discussed above. However, Glimelius fails to disclose the updating comprising increasing the target dose if the prescription percentage determined for the optimized dose distribution is less than the desired prescription percentage at the specified volume coverage of the target ROI. 
Owens discloses that the updating comprising increasing the target dose if the prescription percentage determined for the optimized dose distribution is less than the desired prescription percentage at the specified volume coverage of the target ROI. (Paragraph 0054 – “For example, if the target coverage is below the 94% tolerance point but above 90%, and the MMD valued to a near-field OAR is within objectives, the system may generate a notification indicating “FAIL WITH RECOMMENDATION”. The recommendation may be to adapt the treatment plan to provide a dose escalation to increase coverage as long as the near-field OAR does not violate its MMD constraint. For example, if the target coverage is 93% with a MMD value to OAR of 1300 cGy, the system may generate a notification indicating “FAIL WITH RECOMMENDATION”. The recommendation may be to adapt the treatment plan to provide a uniform dose escalation to the target region to achieve an updated target coverage of 95% and 1450 cGy.” The target dose is increased from 1300 cGy to 1450 cGy to achieve greater coverage. )
Glimelius and Owens are considered to be analogous of the claimed invention because they all disclose methods of treatment planning for radiation therapies. Glimelius discloses several optimization steps that constitute an optimization loop to determine a proper objective function for a treatment plan. The resulting objective function from the loops is compared to the goals of the objective function and altered if goals are not met. Owens discloses a radiation treatment planning method with dose and 
Regarding claim 24, Glimelius and Owens disclose the radiation treatment planning device of claim 22 as discussed above. However, Glimelius fails to disclose the updating comprises: adjusting the target dose Dt by an amount proportional to (xdesired - xactual) where xactual is the prescription percentage determined for the optimized dose distribution and x%desired is the desired prescription percentage at the specified volume coverage of the target ROI.
Owens discloses the updating comprises: adjusting the target dose Dt by an amount proportional to (xdesired - xactual) where xactual is the prescription percentage determined for the optimized dose distribution and x%desired is the desired prescription percentage at the specified volume coverage of the target ROI.
In this case, x%actual which is the prescription percentage determined for the optimized dose distribution is 93% and x%desired which is the desired prescription percentage at the specified volume coverage of the target ROI is 95%. The target dose (Dt) is adjusted from 1300 cGy to 1450 cGy. Since the target coverage is increased by 2% (xdesired – xactual) and the target dose is increased by 150 cGy, each 1% of increased target coverage corresponds to an increase of 75 cGy in the target dose. Since the difference between xdesired – xactual is positive (2%) the dose is increased. If the difference was negative, the target dose would be decreased (Paragraph 0055). 
Glimelius and Owens are considered to be analogous of the claimed invention because they all disclose methods of treatment planning for radiation therapies. Glimelius discloses several optimization steps that constitute an optimization loop to determine a proper objective function for a treatment plan. The resulting objective function from the loops is compared to the goals of the objective function and altered if goals are not met. Owens discloses a radiation treatment planning method with dose and coverage objectives. If the objectives are not met, the treatment plan is updated or adapted based on desired function goals. Therefore, it would have been obvious for one skilled in the art at the time of the claimed invention to modify Glimelius to include adjusting the target dose Dt by an amount proportional to (xdesired - xactual) where xactual is the prescription percentage determined for the optimized dose distribution and x%desired is the desired prescription percentage at the specified volume coverage of the target ROI as taught by Owens in order determine whether an increase or decrease in target dose would be appropriate. 
Additional Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Moreau (US20100046706) discloses a treatment optimization methods in which MLC settings are adjusted and dose objectives are used. 
Currell et al. (US20110202324) discloses a method of radiation treatment with a scaling factor to adjust dose arrays. 
Kuusela et al. (US20180185669) discloses a method of dose manipulation with prioritized constraints. The different constraints have different multiplier values. 
Ollila et al. (US20180078792) discloses a method of controlling dose distribution for radiation treatments. This method automatically determines dose constraints and includes a multiplier. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN N HUBBELL whose telephone number is (571)272-7028. The examiner can normally be reached M-F 7:30AM-5PM (EST), Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571)272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/J.N.H./Examiner, Art Unit 3791                                                                                                                                                                                                        

/JASON D SHANSKE/Primary Examiner, Art Unit 3746